Case 1:18-cv-22918-KMW Document 20 Entered on FLSD Docket 01/31/2019 Page 1 of 3

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO 18-CV-22918

   SEAN CASEY,
   individually and on behalf of all others         CLASS ACTION
   similarly situated,
                                                    JURY TRIAL DEMANDED
   Plaintiff,

   v.

   INTERNATIONAL MALL MOTOR
   COMPANY, D/B/A ESSERMAN
   INTERNATIONAL ACURA,

   Defendant.

   _____________________/


                       NOTICE OF DISMISSAL WITHOUT PREJUDICE

          Plaintiff, Sean Casey, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do

  hereby dismisses this this action as follows:

  1.      All claims of the Plaintiff, Sean Casey, individually, are hereby dismissed with prejudice.

  2.      All claims of any unnamed member of the alleged class are hereby dismissed without

  prejudice.
Case 1:18-cv-22918-KMW Document 20 Entered on FLSD Docket 01/31/2019 Page 2 of 3



         Date: January 31, 2019

         Respectfully Submitted,


   SHAMIS & GENTILE, P.A.                EDELSBERG LAW, P.A.

   /s/ Andrew J. Shamis                  Scott A. Edelsberg, Esq.
                                         Florida Bar No. 100537
   Andrew J. Shamis, Esq.                19495 Biscayne Blvd.
   Florida Bar No. 101754                # 607
   14 NE 1st Ave.                        Aventura, FL 33180
   Suite 1205                            Scott@edelsberglaw.com
                                         Telephone: 305-975-3320
   Miami, Florida 33132
   ashamis@shamisgentile.com             Counsel for Plaintiff and the Class
   Telephone: 305.479.2299

   Counsel for Plaintiff and the Class




   HIRALDO P.A.
   Manuel S. Hiraldo, Esq.
   Florida Bar No. 030380
   mhiraldo@hiraldolaw.com
   401 E. Las Olas Boulevard
   Suite 1400
   Fort Lauderdale, Florida 33301
   Telephone: 954.400.4713

   Counsel for Plaintiff and the Class
Case 1:18-cv-22918-KMW Document 20 Entered on FLSD Docket 01/31/2019 Page 3 of 3




                                    CERTIFICATE OF SERVICE

         I hereby certify that on January 31, 2019, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel identified below via transmission of Notices of Electronic Filing
  generated by CM/ECF or in some other authorized manner.

  Respectfully submitted,
                                              SHAMIS & GENTILE, P.A.
                                              14 NE 1st Ave., Suite 1205
                                              Miami, FL 33132
                                              Telephone (305) 479-2299
                                              Facsimile (786) 623-0915
                                              Email: efilings@sflinjuryattorneys.com

                                      By:      /S/Andrew J. Shamis____
                                               ANDREW J. SHAMIS, ESQ
                                               Florida Bar # 101754

                                              Attorneys for Plaintiff Sean Casey and all others
                                              similarly situated.
